Name: Commission Regulation (EEC) No 2272/84 of 2 August 1984 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3. 8. 84 Official Journal of the European Communities No L 208/43 COMMISSION REGULATION (EEC) No 2272/84 of 2 August 1984 fixing the amount of the subsidy on oil seeds differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1 569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2066/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 556/84 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 1 474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2066/84 Q, as last amended by Regulation (EEC) No 2234/84 (8) ; Whereas, for the period 27 June to 3 July 1984, for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 HAS ADOPTED THIS REGULATION : Article 1 The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. O OJ No L 150, 6. 6. 1984, p. 5. O OJ No L 132, 21 . 5. 1983, p. 33. O OJ No L 90, 1 . 4. 1984, p. 1 . O OJ No L 167, 25. 7 . 1972, p. 9 . (6) OJ No L 143, 30. 5. 1984, p. 4. O OJ No L 191 , 19 . 7. 1984, p. 19 . ( «) OJ No L 205, 1 . 8 . 1984, p. 31 . No L 208/44 Official Journal of the European Communities 3 . 8 . 84 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 10,278 10,798 12,517 13,294 11,542 12,062 2. Final aids | Seeds harvested and processed in :  Federal Republic of Germany (DM) 33,14 34,45 38,57 40,70 36,76 32,33  Netherlands (Fl) 31,51 32,92 37,46 39,78 35,27 36,30  BLEU (Bfrs/Lfrs) 477,02 501,15 580,94 615,61 534,21 547,26  France (FF) 61,82 65,39 76,95 81,36 68,69 69,09  Denmark (Dkr) 86,49 90,87 105,33 111,87 97,13 100,72  Ireland ( £ Irl) 7,710 8,100 9,384 9,902 8,583 8,780  United Kingdom ( £) 6,752 7,074 8,125 8,603 7,543 7,865  Italy (Lit) 14718 15 459 17 650 18 506 15 963 15 839  Greece (Dr) 893,33 940,40 1 097,22 1 167,82 1 006,94 1 054,01 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 12,345 14,194 20,397 21,137 21,752 2. Final aids li Seeds harvested and processed in :  Federal Republic of Germany (DM) 40,09 44,38 58,91 61,00 62,54  Netherlands (Fl) 37,99 42,82 59,07 61,32 62,99  BLEU (Bfrs/Lfrs) 572,95 658,77 946,66 979,51 1 008,05  France (FF) 73,91 87,05 130,40 134,45 138,67  Denmark (Dkr) 103,88 119,44 171,64 177,87 183,04  Ireland ( £ Irl) 9,260 10,647 15,294 15,780 16,241  United Kingdom ( £) 8,126 9,250 13,028 13,484 13,865  Italy (Lit) 18 326 20 321 28 913 29 696 30 576  Greece (Dr) 1 071,52 1 240,77 1 807,92 1 875,04 1 930,71 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) I Currentmonth 1st month 2nd month 3rd month 4th month 5th month DM 2,239010 2,232070 2,226050 2,219530 2,219530 2,201720 Fl 2,529410 2,523180 2,517620 2,511450 2,511450 2,493160 Bfrs/Lfrs 45,261500 45,351300 45,426400 45,506900 45,506900 45,709100 FF 6,870210 6,885590 6,900390 6,917170 6,917170 6,975260 Dkr 8,181400 8,193660 8,207790 8,220250 8,220250 8,254050 £ Irl 0,727297 0,729487 0,731802 0,734360 0,734360 0,740761 £ 0,591527 0,593194 0,594417 0,595714 . 0,595714 0,598191 Lit 1 376,150 1 383,090 1 389,640 1 397,110 1 397,110 1 420,540 Dr 88,55200 88,55200 88,55200 88,55200 88,55200 88,55200